Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 1 of 14 PageID 27



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


Terri Smith,


                           Plaintiff,

v.                                                    Case No. 8:20-cv-41-MSS-JSS

City of Lakeland, Florida and
Lakeland Police Department,

                           Defendants.

______________________________________


                            CASE MANAGEMENT REPORT
      The parties have agreed on the following dates and discovery plan pursuant

to Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):



                   DEADLINE OR EVENT                             AGREED DATE

 Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P.      04/16/2020
 26(a)(1) as amended effective December 1, 2000)
 [Court recommends 30 days after CMR meeting]
 Certificate of Interested Persons and Corporate              03/23/2020
 Disclosure Statement
 [Each party who has not previously filed must file
 immediately]
 Motions to Add Parties or to Amend Pleadings                 06/30/2020
 [Court recommends 1 - 2 months after CMR meeting]




                                          1
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 2 of 14 PageID 28




                  DEADLINE OR EVENT                            AGREED DATE
 Disclosure of Expert Reports
 Plaintiff:                                                12/31/2020
 Defendant:                                                02/01/2020
 [Court recommends 1 - 2 months before discovery
 deadline to allow expert depositions and staggered 30
 days with the party baring the burden of proof, on the
 issue for which the expert is proffered, to be designated
 first]
 Discovery Deadline                                          03/31/2021
 [Court recommends 6 months before trial to allow time
 for dispositive motions to be filed and decided; all
 discovery must be commenced in time to be completed
 before this date]
 Dispositive Motions, Daubert, and Markman Motions           05/31/2021
 [Court requires 5 months or more before trial term
 begins]
 Meeting In Person to Prepare Joint Final Pretrial           12/10/2021
 Statement
 [10 days before Joint Final Pretrial Statement]
 Joint Final Pretrial Statement (Including a Single Set of   12/10/2021
         Jointly-Proposed Jury Instructions and Verdict
         Form, Voir Dire Questions, Witness Lists,
         Exhibit Lists with Objections on Approved Form)
 [Court recommends 6 weeks before Trial]
 All Other Motions Including Motions In Limine [Court        01/03/2022
 recommends 1 weeks before Final Pre-trial Conference]
 Final Pretrial Conference                                   If needed, the Court
                                                                will set a date that
                                                               is approximately 4
                                                                weeks before trial
 Trial Briefs and Deposition Transcripts[Court               01/24/2022
 recommends 2 weeks before Trial]




                                         2
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 3 of 14 PageID 29




                           DEADLINE OR EVENT                                                  AGREED DATE
    Trial Term Begins                                            02/07/2022
    [Local Rule 3.05 (c)(2)(E) sets goal of trial within 2 years
    of filing complaint in all Track Two cases; trial term must
    not be less than 4 months after dispositive motions
    deadline (unless filing of such motions is waived);
    district judge trial terms typically begin on Monday
    preceding the 1st day on the month; trials before
    magistrate judges will be set on a date certain after
    consultation with the parties]
    Estimated Length of Trial [trial days]                                                5 days
    Jury / Non-Jury                                                                       Jury
    Mediation           04/30/2022
    Deadline:

    Mediator1:Peter J. Grilli, Esq.
    Address: 3001 West Azeele Street, Tampa, FL 33609


    Telephone: (813) 874-1002

    [Absent arbitration, mediation is mandatory; Court
    recommends either 2 - 3 months after CMR meeting, or
    just after discovery deadline]
    All Parties Consent to Proceed Before Magistrate Judge                                                 Yes____
                                                                                                           No_X___

                                                                                              Likely to Agree in
                                                                                                   Future _____




1
 A list of Court approved mediators is available from the Clerk and is posted on the website for the Middle District at
http://www.flmd.uscourts.gov

                                                              3
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 4 of 14 PageID 30




I.         Meeting of Parties in Person

           Lead counsel must meet in person and not by telephone absent an order permitting

otherwise. Counsel will meet in the Middle District of Florida, unless counsel agree on a

different location. Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A),2 a meeting was held in

person on March 16, 2020 (date) at 3:30 p.m. (time) at the offices of defense counsel

(place)   and was attended by:

                  Name                                                  Counsel for (if applicable)

Peter F. Helwig                                                                  Plaintiff

Robert J. Aranda                                                                 Defendants




II.        Brief Description of the Case

           The following is a brief description of the specific nature and relative complexity of the

case: Plaintiff Terri Smith alleges that she was subjected to a hostile work environment and

other discrimination and was constructively discharged from her position as a police sergeant

because of her sex (female) and her age (64), and in retaliation for her complaints about

discrimination and harassment. Defendants deny the allegations. The harassment occurred over

a 22 month period, culminating in Plaintiff’s constructive discharge. The parties anticipate that

approximately ten witnesses with be deposed. Plaintiff expects to retain an expert to calculate

her loss of pension benefits as a result of the early termination of her employment.




             2
                  A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov.
                                                          4
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 5 of 14 PageID 31




III.   Pre-Discovery Initial Disclosures of Core Information

       Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

       Fed.R.Civ.P. 26, as amended effective December 1, 2000, provides that these disclosures

are mandatory in Track Two and Track Three cases, except as stipulated by the parties or

otherwise ordered by the Court (the amendment to Rule 26 supersedes Middle District of Florida

Local Rule 3.05, to the extent that Rule 3.05 opts out of the mandatory discovery requirements):

       The parties ____ have exchanged __X__ agree to exchange (check one)

       information described in Fed.R.Civ.P. 26(a)(1)(A) - (D)       (check one)

                                                                on      X          by March 30, 2020

                                                      (date).

       Below is a description of information disclosed or scheduled for disclosure, including

electronically stored information as further described in Section III below.

Personnel records of Plaintiff, her supervisors and relevant co-workers; investigative file in

EEOC Charges of Plaintiff and Sean Patterson; e-mails and other written communications

regarding work performance of Plaintiff and other employees in her unit; records of Defendant’s

employment of women in supervisory positions.




IV.    Electronic Discovery

       The parties have discussed issues relating to disclosure or discovery of electronically

                                                  5
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 6 of 14 PageID 32



stored information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that (check one):

          ___ No party anticipates the disclosure or discovery of ESI in this case;

          _X__ One or more of the parties anticipate the disclosure or discovery of ESI in this case.

If disclosure or discovery of ESI is sought by any party from another party, then the following

issues shall be discussed:3

          A. The form or forms in which ESI should be produced.

          B. Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will be

sought.

          C. Whether the production of metadata is sought for any type of ESI, and if so, what

types of metadata. Plaintiff will seek metadata regarding the July 28, 2018 E-mail with

attachment from Lt. Steven Sealey to 35 employees regarding Plaintiff’s work performance,

including records of the date, time and content of any drafts, the computer from which the e-mail

was sent, any attempts to delete or withdraw the e-mail, and any follow up e-mails from Sealey

or any of the recipients.



          D. The various sources of ESI within a party’s control that should be searched for ESI,

and whether either party has relevant ESI that it contends is not reasonably accessible under Rule

26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that information.

          E. The characteristics of the party’s information systems that may contain relevant ESI,

including, where appropriate, the identity of individuals with special knowledge of a party’s

computer systems.


            3
                  See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26 (f) and Rule 16.
                                                         6
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 7 of 14 PageID 33



       F. Any issues relating to preservation of discoverable ESI.

       G. Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, if appropriate, an

Order under the Federal Rules of Evidence Rule 502. If the parties agree that a protective order

is needed, they shall attach a copy of the proposed order to the Case Management Report. The

parties should attempt to agree on protocols that minimize the risk of waiver. Any protective

order shall comply with Local Rule 1.09 and Section IV. F. below on Confidentiality

Agreements.

       H. Whether the discovery of ESI should be conducted in phases, limited, or focused

upon particular issues.

Please state if there are any areas of disagreement on these issues and, if so, summarize the

parties’ position on each: ___None at this

time.__________________________________________ ___________

______________________________________________________________________________

If there are disputed issues specified above, or elsewhere in this report, then (check one):

       ___ One or more of the parties requests that a preliminary pre-trial conference under Rule

16 be scheduled to discuss these issues and explore possible resolutions. Although this will be a

non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged to

have their information technology experts with them at the hearing.

       If a preliminary pre-trial conference is requested, a motion shall also be filed

pursuant to Rule 16(a), Fed. R. Civ. P.

       __X_ All parties agree that a hearing is not needed at this time because they expect to be

able to promptly resolve these disputes without assistance of the Court.




                                                  7
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 8 of 14 PageID 34



V.     Agreed Discovery Plan for Plaintiffs and Defendants

       A.      Certificate of Interested Persons and Corporate Disclosure Statement —

       This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

Disclosure Statement using a mandatory form. No party may seek discovery from any source

before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

A motion, memorandum, response, or other paper — including emergency motion — is

subject to being denied or stricken unless the filing party has previously filed and served its

Certificate of Interested Persons and Corporate Disclosure Statement. Any party who has not

already filed and served the required certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

_______ Yes            __X_____ No Amended Certificate will be filed by

____________                 ________ (party) on or before _March 23,

2020___________________ (date).




       B.      Discovery Not Filed —

       The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests on diskette. See Local Rule

3.03 (e). The parties further agree as follows: N/A




                                                  8
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 9 of 14 PageID 35




       C.      Limits on Discovery —

       Absent leave of Court, the parties may take no more than ten depositions per side (not per

party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A). Absent leave of Court, the parties

may serve no more than twenty-five interrogatories, including sub-parts. Fed.R.Civ.P. 33(a);

Local Rule 3.03(a). Absent leave of Court or stipulation of the parties each deposition is limited

to one day of seven hours. Fed.R.Civ.P. 30(d)(2). The parties may agree by stipulation on other

limits on discovery. The Court will consider the parties’ agreed dates, deadlines, and other limits

in entering the scheduling order. Fed.R.Civ.P. 29. In addition to the deadlines in the above table,

the parties have agreed to further limit discovery as follows:

                       1.     Depositions

                       N/A




                       2.     Interrogatories

                       N/A




                       3.     Document Requests

                                                  9
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 10 of 14 PageID 36



                       N/A




                       4.      Requests to Admit

                       N/A




                       5.      Supplementation of Discovery

                       N/A




       D.      Discovery Deadline —

       Each party shall timely serve discovery requests so that the rules allow for a response

prior to the discovery deadline. The Court may deny as untimely all motions to compel filed

after the discovery deadline. In addition, the parties agree as follows:   N/A




                                                 10
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 11 of 14 PageID 37



       E.      Disclosure of Expert Testimony —

       On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed.R.Civ.P. 26(a)(2) and 26(e). Expert testimony on direct

examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The

parties agree on the following additional matters pertaining to the disclosure of expert testimony:

N/A




       F.      Confidentiality Agreements —

       Whether documents filed in a case may be filed under seal is a separate issue from whether

the parties may agree that produced documents are confidential. The Court is a public forum, and

disfavors motions to file under seal. The Court will permit the parties to file documents under seal

only upon a finding of extraordinary circumstances and particularized need. See Brown v.

Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp.,

759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document under seal must file a motion

to file under seal requesting such Court action, together with a memorandum of law in support.

The motion, whether granted or denied, will remain in the public record.

       The parties may reach their own agreement regarding the designation of materials as

“confidential.” There is no need for the Court to endorse the confidentiality agreement. The Court

                                                 11
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 12 of 14 PageID 38



discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements.        See Local Rule 4.15.      Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party shall

file a document under seal without first having obtained an order granting leave to file under seal

on a showing of particularized need.” With respect to confidentiality agreements, the parties agree

as follows: Not applicable at this time.




         G.    Other Matters Regarding Discovery — None.




VI.      Settlement and Alternative Dispute Resolution.

               A.      Settlement —

                       The parties agree that settlement is

               _____ likely ___X___ unlikely                         (check one)



               The parties request a settlement conference before a United States Magistrate

Judge.

                yes ______     no___X_____ likely to request in future _______

                                                  12
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 13 of 14 PageID 39



               B.      Arbitration —

               The Local Rules no longer designate cases for automatic arbitration, but the parties

may elect arbitration in any case. Do the parties agree to arbitrate?

        yes ______              no __X____      likely to agree in future ______

        _______ Binding                ________Non-Binding



               C.      Mediation —

               Absent arbitration or a Court order to the contrary, the parties in every case will

participate in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules.

The parties have agreed on a mediator from the Court’s approved list of mediators as set forth in

the table above, and have agreed to the date stated in the table above as the last date for mediation.

The list of mediators is available from the Clerk, and is posted on the Court’s web site at

http://www.flmd.uscourts.gov.

               D.      Other Alternative Dispute Resolution —

        The parties intend to pursue the following other methods of alternative dispute resolution:

None.




Date: _03/19/2020____________________


Signature of Counsel (with information required by Local Rule 1.05(d)) and Signature of
Unrepresented Parties.


____________________________________                      _________________________________


____________________________________                      _________________________________

                                                  13
Case 8:20-cv-00041-MSS-JSS Document 10 Filed 03/19/20 Page 14 of 14 PageID 40




__/s/ Peter F. Helwig________        __/s/ Robert J. Aranda__________________
Peter F. Helwig                          Robert J. Aranda
Florida Bar No. 0588113                  Florida Bar No. 998324
pfhelwig@tampabay.rr.com                 r.aranda@cttalaw.com
Harris & Helwig, P.A.                    p.roop@cttalaw.com
6700 South Florida Avenue                Campbell Trohn Tamayo
Suite 31                                        & Aranda, P.A.
Lakeland, Florida 33813                  P. O. Box 2369
Telephone: (863) 648-2958                Telephone: (863) 686-0043
Facsimile: (863) 619-8901                Facsimile: (863) 616-1445

Attorney for Plaintiff                     Attorneys for Defendants




                                      14
